Citation Nr: 1636281	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-13 845	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability and associated right lower extremity disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for a varicose vein of the right lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



REMAND

The Veteran served on active duty from March 1987 to July 1991.  

In July 2016, through her representative, the Veteran withdrew her request for a Board hearing.  

Procedural History and Appropriate Appeal Period

The matter was certified to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Although the Veteran properly appealed the June 2011 decision, the Board will review the history of his claim to determine whether there is an earlier appeal pending for the same claim.  

In a September 1999 Board decision, the issue of whether the Veteran filed a timely notice of disagreement (NOD) with the June 1992 rating decision denying service connection for a back and a right lower extremity disability was referred to the RO.  Although the contemporaneous evidence does not indicate additional action was undertaken with respect to that issue, on further consideration, the Board finds that the Veteran's submission, received on July 31, 1992, is reasonably construed as a NOD with the June 1992 rating decision denying service connection for a back disability with associated symptoms in the right lower extremity.  

The Board notes that the June 1992 rating decision reflects that the Veteran failed to appear for a scheduled VA examination in connection with the service connection claim.  Although there is a presumption of regularity in the administrative process, and although the July 1992 notice of the rating decision that was mailed to the Veteran's address in Florida was not returned as undeliverable, in a submission later that same month, the Veteran referenced the status of her claim of service connection for the back and associated leg disability and notified the RO that she was no longer residing at the address to which the rating decision was mailed.  She provided her address in Germany, as reflected in the June 1993 transfer of the claims file to the RO in Washington, DC, noting that the Veteran had a foreign address.  

Even if the July 1992 submission is not construed as a NOD, a June 1993 submission could also be construed as a NOD, and it was also filed within one year of the rating decision.  In that correspondence, the Veteran noted that she did not receive notice of the scheduled VA examination with respect to her back and leg until her mother had forwarded mail to her at her address in Germany.  She inquired as to the status of her claim and of how to proceed with appealing the denial given her geographical circumstances, noting that she would not be returning from Germany until 1995.  

In addition, in a December 1994 submission, the Veteran again requested a status update with respect to the service connection claim pertaining to her back and leg, noting that she was still residing in Germany.  In a January 1995 letter, the RO noted that there was no indication in her December 1994 submission "or any previous correspondence that you wish to reopen your claim," and that new and material evidence was required to reopen the claim.  In a February 1995 submission, the Veteran maintained that her claim remained pending, noting enclosure of copies of the RO's previous correspondence in that respect.  The RO's subsequent February 1995 letter reflects that the RO construed the Veteran's submission as a claim to reopen the previously denied service connection claim.  

When assessing this procedural history, the Board concludes that a timely submission was made that can reasonably be construed as a NOD with the June 1992 rating decision.  The Board notes that, although a June 2011 rating decision reflects the RO's determination that new and material evidence had not been submitted to reopen the service connection claim, in view of the Board's finding that the June 1992 rating decision did not become final, coupled with the issuance of a statement of the case (SOC) in April 2013, the Board finds that Veteran perfected an appeal in May 2013.  As such, the matter stems from the June 1992 rating decision rather than the more recent rating decision and the claim is evaluated de novo rather than a claim to reopen requiring new and material evidence.  
Development of Back Disability Claim

The Veteran seeks service connection for a back disability and an associated right lower extremity disorder, to include as result of spinal anesthesia.  In her March 1992 claim, she noted having had problems with her back and leg after the administration of spinal anesthesia during child birth in service.

In an October 2010 submission, she noted having had back pain during service, to include as a result of strain because of all the lifting she was required to do.  She noted that although the pain would resolve after a couple of days, in June 1991, she had pain in her back that was so severe she was unable to move, and believed it to be related to the spinal anesthesia in association with child birth.  She added that she continues to have pain in her back and right leg.  

Service treatment records reflect complaints to include backache in December 1987 and the assessment was rule out chest cold.  The records further reflect the administration of spinal anesthesia in January 1989, and again in June 1991, after which complaints of back pain secondary to spinal anesthesia were noted.  The assessment was mechanical low back pain.  

Private treatment records in November 2006 note severe degenerative disc disease of the lumbar spine, as well as disc protrusion and herniation.  A September 2007 record notes the impression of magnetic resonance imaging (MRI) included right L5-S1 disc herniation with compression of the right S1 nerve root.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  The threshold for determining whether the evidence indicates that there may be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The claim is, therefore, remanded so that such examination may be scheduled.

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

SOC for Appealed Claim

The Board notes that a December 2011 RO letter acknowledges receipt of a NOD with respect to the notice of the grant of the initial 10 percent rating assigned for a varicose vein of the right leg following the grant of service connection in a June 2011 rating decision.   A statement of the case (SOC) with respect to the issue does not appear to be associated with the claims file.  As the timely NOD placed the issue in appellate status, this matter must be remanded for the RO to issue a SOC.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC with respect to the issue of entitlement to an initial rating in excess of 10 percent for a varicose vein of the right leg.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.  

2.  Obtain complete VA treatment records since April 2013.

3.  After completion of the above, schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a back disability and an associated right lower extremity disorder, to include arthritis, had its onset during service or within the initial year after separation, or is otherwise related to service, to include spinal anesthesia administered in association with child birth in 1989 and/or 1991, and heavy lifting.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West2015).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

